DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/24/2021, with respect to the rejection(s) of claim(s) 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Finnah (WO 2013/092964 A2) as evidenced in the rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-37 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-34 of copending Application No. 15/747,173 in view of Massault et al. (US Patent No. 10,118,364). Since Massault teaches the equivalence of soldering and gluing for their use in the method of forming art (Col. 16, lines 11-12, soldering or gluing may be used) and the selection of any of . 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finnah (WO 2013092964 A2), and further in view of Reul et al. (US 2017/0274464 A1 see attached machine translation for references).
Re: Claim 16, Finnah discloses the claimed invention including a heating device for a domestic appliance, comprising:
a planar carrier (12) having an insulating carrier surface (Para. 155, made of insulating material thus said surface would be insulating),
a metallic layer structure (14, 16) thermally sprayed directly onto the insulating carrier surface (Para. 142, thermally sprayed), and
a first volume of solder (18, 20) ultrasonically melted onto both the metallic layer structure and the insulating carrier surface (Para 97, melted on insulated carrier surface and Para. 100, soldered onto metallic layer) except for expressly stating ultrasonically melted. However, Reul teaches a first volume of solder (5) ultrasonically melted onto the layer structure as functional equivalents (Para. 91, solder melted ultrasonically).  Accordingly, it would have been obvious to one of In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Re: Claim 17, Finnah discloses the claimed invention including the layer structure is a heating conductor layer (Para. 141, conductive layer). 
Re: Claim 18, Finnah discloses the claimed invention including the first volume of solder electrically connects the layer structure to another component (14, 16, 22, 24) of the heating device (Para. 153, another component either a further layer structure or contact pins: connects layer structure, Para. 141, layer structure is electrically connected to the first).
Re: Claim 19, Finnah discloses the claimed invention including a second volume of solder which is not applied by ultrasound and electrically connects the first volume of solder to another component of the heating device. (Para. 153, second volume of solder used to connect second component via laser beam welding) 
Re: Claim 20, Finnah discloses the claimed invention including the other component is a further said layer structure (14, 16 there is two layer structures) that is thermally sprayed onto the carrier surface, and further comprising a further said first volume of solder applied to the further said layer structure (Fig. 1, depicts a layer 
Re: Claim 21, Finnah discloses the claimed invention including the other component is a metallic contact (Para. 151-152, metallic contact).
Re: Claim 22, Finnah discloses the claimed invention including the metallic contact is a contact of an electrical or electronic component (Para. 149-151, contact of an electrical component).
Re: Claim 23, Finnah discloses the claimed invention including the first volume of solder covers at least a portion of the layer structure without connecting the layer structure electrically to another electrically conductive component of the heating device (Fig. 1, Para. 75, layer structure can be additionally soldered to the carrier surface without being connected to any other electrical component (only the carrier that claim 16 already has it soldered to)).
Re: Claim 24, Boardman discloses the claimed invention including a domestic appliance (Para. 111-116, domestic appliance) including the features as recited in claim 16 above.
Re: Claim 25, the rejection from claim 17 above covers the limitations recited in this claim covers the limitations recited in this claim.
Re: Claim 26, the rejection from claim 18 above covers the limitations recited in this claim covers the limitations recited in this claim.
Re: Claim 27, the rejection from claim 19 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 28, the rejection from claim 20 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 29, the rejection from claim 21 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 30, the rejection from claim 22 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 31, the rejection from claim 23 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 32, the device of Finnah in view of Reul as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device for a domestic appliance, said method comprising: thermally spraying a layer structure onto a planar carrier, and ultrasonically soldering a solder volume onto the layer structure.
Re: Claim 33, the device of Finnah in view of Reul as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, further comprising ultrasonically soldering the layer structure in one stage to another component of the heating device (Reul: Para. 85, soldering tip).
Re: Claim 34, the device of Boardman in view of Finnah as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, further comprising ultrasonically soldering the layer structure in two stages to another component of the heating device, with a first one of the two stages representing the ultrasonic soldering of the first volume of solder onto the layer structure, and with a second one of the two stages including soldering the volume of 
Re: Claim 35, the device of Finnah in view of Reul as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, wherein the other component of the heating device is a further said layer structure that is thermally sprayed onto the planar carrier, wherein in the second stage the solder volume is soldered to another ultrasonically applied solder volume of the heating device (Reul: Fig. 1, Para. 85, a further layer structure depicted, and volume soldered to layer structure and other component, residual heat from first volume of solder melts the second volume of solder).
Re: Claim 36-37, the device of Finnah in view of Reul as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, wherein the ultrasonic soldering is carried out by using an ultrasonic soldering iron (Reul: Para. 85, soldering iron tip) or bath, as it would have been obvious to one having ordinary skill in the art to use an ultrasonic soldering iron or an ultrasonic bath to implement the ultrasonic soldering as described in Reul, since such methods of forming are well known in the art and a selection between these two known equivalents to ultrasonic solder would be one of obvious choice by the user
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/           Primary Examiner, Art Unit 3754